DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. The prior art Vilas Boas et al. (U.S. Publication No. 2010/0327893 A1) discloses a wafer 10 includes a plurality of integrated circuit die regions 11 which form integrated circuit chips when the wafer is divided. Though not shown, semiconductor features, wiring patterns and bonding pads are formed in the integrated circuit die regions 11. In addition, each integrated circuit die region includes a probe test circuit 21, though these test circuits may be located outside the integrated circuit die regions 11. As will be appreciated, each probe test circuit 21 may include one or more separate test circuits for testing different circuits in the integrated circuit die region 11, such as memory or logic circuits, such as a block or array of memory cells. For example, reference is now made to FIG. 2 which depicts a simplified circuit schematic diagram of a first probe test circuit 20 which uses an inverter 26 and probe pad 28 to test functional circuitry 22.  The prior art fails to teach in combination with the rest of the limitations in the claim:  "a waveform generator circuit, including a first waveform generator output coupled with the first probe needle, and a second waveform generator output coupled with the third probe needle, and a gate control circuit, including a first gate control output connected to the second probe needle; and a controller configured to position the chuck apparatus in a first position relative to the probe card to: engage the first probe needle with the first conductive pad, engage the second probe needle with the second conductive pad, and engage the third probe needle with the third conductive pad; wherein the waveform generator circuit is configured to provide a first pulse signal of a first polarity to the first and second waveform generator outputs to test the second transistor, and to provide a second pulse signal of a second polarity to the first and second waveform generator outputs to test the first transistor."

	
Allowable Subject Matter

2.    Claims 1-20 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: "a waveform generator circuit, including a first waveform generator output coupled with the first probe needle, and a second waveform generator output coupled with the third probe needle, and a gate control circuit, including a first gate control output connected to the second probe needle; and a controller configured to position the chuck apparatus in a first position relative to the probe card to: engage the first probe needle with the first conductive pad, engage the second probe needle with the second conductive pad, and engage the third probe needle with the third conductive pad; wherein the waveform generator circuit is configured to provide a first pulse signal of a first polarity to the first and second waveform generator outputs to test the second transistor, and to provide a second pulse signal of a second polarity to the first and second waveform generator outputs to test the first transistor."
“wherein the waveform generator circuit is configured to provide the pulse signal of a first polarity to the first and third probe needles to test the first transistor, and to
provide a discharge pulse signal of a second polarity to the first and third probe needles at the end of the pulse signal to discharge the first transistor.”

	Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “providing a first pulse signal of a first polarity to the back-to-back connected pair of transistors to test the second transistor; and providing a first discharge pulse signal of the second polarity to the first and second transistors at the end of the first pulse signal to discharge the second transistor; and separating the dies and constructing a packaged semiconductor device.”

	Claims 2, 5, 8 and 10 are allowable due to its dependency on claim 1; claims 3 and 4 are allowable due to their dependencies on claim 2; claim 6 is allowable due to its dependency on claim 5; claim 7 is allowable due to its dependency on claim 6; claim 9 is allowable due to its dependency on claim 8; claim 12 is allowable due to their dependency on claim 11; claim 13 is allowable due to its dependency on claim 12; claim 14 is allowable due to its dependency on claim 13.







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866